Black, J.
— This is an action of forcible entry and’ detainer, instituted before a justice of the peace, the damages being laid at $8,000. The charge is that in June, 1885, defendants wrongfully entered upon and took possession of lot 13 of the South Carterville Mining & Smelting Company mining lands. The controversy turns upon the true location of the line between lots 12 and 13. Lot 12 is west of 13.
The mining company as owner of eighty acres of land laid off a town on the north forty, and laid off the south forty into mining lots which are two hundred feet square. Parties desiring to mine for lead and zinc are required to register with the company for the particular lot, that is to say, they must sign certain rules which constitute the mining lease or license. The company has a map hung up in its office, called the Loyd map, upon which the mining lots are traced and numbered.
The plaintiffs, at and prior to the date of the alleged wrongful entry, were in possession of lot 13 under a lease from Burch and others who had registered with the company for that lot; and the defendants were and for several years had been in possession of lot 12, holding under a lease from the company. Defendants, in drifting out from their shaft towards the east line of their lot, discovered and took out a large body of ore, *244and the plaintiffs contend that this ore was taken from the west side of their lot.
The Loyd map which was used in evidence is not in the record, but enough appears to show that it was made when the mining lots were first surveyed and laid off in 1875, and is the map and the only one used by the company in leasing lots.- Mr. Loyd in his evidence says: '“My plat of mining lots furnished company shows the west line of the mining lots to be same as west line of Webb street in the town, and is not correct, because of showing the west line of the forty to be the west line of the town.”
Loyd, in making the original survey and the map thereof, intended to include the whole of the forty acres, but in point of fact he omitted from his survey and map a strip of land twenty-five feet in width along the west side of the mining lands, which strip has since been laid off into fractional lots. After the present controversy had arisen Mr. Miles- made a survey and plat, but he makes the west line of his survey and plat coincide with the true west line of the company’s land, and hence he throws the west line of lot 13 over on lot 12, as the company supposed that lot to be located. His survey gives to plaintiffs the land from which the ore was taken. Indeed this survey of Miles moves to the west the north and south lines of all of the mining lots.
The evidence of the president of the company and that of many other witnesses shows that stakes were placed at the corners of all of the lots when the land was first laid off, and numbers were put on the stakes showing the numbers of the different lots, and that the miners took possession according to the stakes. Guided by these stakes the defendants did not encroach upon plaintiffs’ lot.
The principle of law is well established that monuments must control courses and distances. These stakes originally planted by Loyd are monuments, and they determine the true corners of the mining lots. These *245lots were marked off on the surface of the land, and the lines thus fixed do not change with every new survey. Subsequent surveys will aid in finding lost corners, but where, as here, the old established corners are well known they must control.
From the evidence preserved in this record there can be no doubt but the defendants kept within the lines of their lot as it was first laid out and staked off. The judgment is so manifestly for the right party that it should be affirmed, though there may be error in some of the instructions, and though some illegal evidence may have crept into the case. Affirmed.
All concur.